Judgment unanimously reversed, with costs, and complaint dismissed as against defendant David Greiner. Memorandum: Plaintiff, a subcontractor, has recovered a judgment against the individual defendant for materials supplied and work performed on two construction jobs under a contract with Greiner Construction Corp. Although defendant admits in his answer that he was an officer of Greiner Construction Corp. and had control of its financial dealings, the record contains no evidence that the individual defendant assumed any contractual responsibility to plaintiff in connection with the subcontracts or that he received or held any moneys pertaining to the contracts as a trustee under article 3-A of the Lien Law or under a common-law trust. (Appeal from judgment of Supreme Court, Onondaga County, McKennan, J. — mechanic’s lien.) Present — Hancock, Jr., J. P., Callahan, Denman, O’Donnell and Moule, JJ.